Title: To James Madison from John Hanbury Dwyer, 23 December 1824
From: Dwyer, John Hanbury
To: Madison, James


        
          Sir
          Cincinnati Decr the 23. 1824
        
        As a devoted friend to your country, whatever tends to the wellbeing of the rising generation cannot be unacceptable to you. I therefore take the liberty of transmitting by this mail for your acceptance, a book intended for the promotion of the morals, and intellect, of the youth of America. Your opinion of it will be thankfully received by me. I have the honor to be With the highest consideration Your most Obedt. And Humble Servt.
        
          J. H. Dwyer
        
        
          P.S. Several typographical errors have crept in owing to some of the sheets having been put to press prematurely with out my revision.
        
      